DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination

Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on October 24, 2022. Claims 1 and 21 were amended. Claims 1, 3-4, 6-9, 12-13, and 17-25 are pending and under examination in this Office action.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Rejection of Claims 1-4, 6-9, 12, and 17-24 under 35 U.S.C. 103 as being unpatentable over Siqueira (WO 2018/218355) in view of Rademacher et al. (US Patent 8,568,781) is withdrawn in view of Applicant’s amendment and arguments.
Rejection of Claim 25 rejected under 35 U.S.C. 103 as being unpatentable over Siqueira (WO 2018/218355) in view of Rademacher et al. (US Patent 8,568,781) is maintained.
Response to Applicant’s arguments
Applicant’s arguments have been fully considered but fail to persuade. Applicant amended the claims to limit the peptide length from 8 to 30 amino acids. Applicant argues that Siqueira’s SEQ ID NO: 8 is 54 amino acids in length and one would not have been motivated to shorten Siqueira’s SEQ ID NO: 8 as claimed. 
Applicant’s argument is found persuasive and rejection of claims 1-4, 6-9, 12, and 17-24 is withdrawn. 
With regard to claim 25, Examiner notes that while claim 25 (i) is limited to composition of claim 1, claim 25 (ii) and (iii) are two additional separate methods in which the length of the peptide is not limited to 8 to 30 amino acids. Applicant is suggested to amend claim 25 to delete (ii) and (iii) and add those two methods as separate new claims including the recitation of “wherein flavivirus peptide is 8 to 30 amino acids in length”.
Additionally, claim 25, the part about diagnosis should be recited as (iii) and not (ii). 
The rejection of claim 25 (ii) and (iii) is maintained for the reasons of record.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGNIESZKA BOESEN whose telephone number is (571)272-8035.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on (571) 272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGNIESZKA BOESEN/Primary Examiner, Art Unit 1648